     Case: 1:17-cv-02148-DAP Doc #: 44 Filed: 01/15/20 1 of 2. PageID #: 2761




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ANTHONY NOVAK,                                      )   CASE NO. 1:17-cv-2148
                                                     )
                 Plaintiff,                          )
                                                     )   JUDGE DAN AARON POLSTER
         v.                                          )
                                                     )
 THE CITY OF PARMA, et al.,                          )   MINUTES OF STATUS CONFERENCE
                                                     )
                 Defendants.                         )


       On January 15, 2020, the Court held a status conference attended by Plaintiff Anthony

Novak; Plaintiff’s counsel Subodh Chandra, Ashlie Case Sletvold, and Brian D. Bardwell;

Defendant Thomas Connor; Defendant Kevin Riley, Defendant the City of Parma’s

representatives Tim Dobeck and Jim Johnson; and Defendants’ counsel Steven D. Strang.

       The Court discussed the two pending motions in this case. In the first motion, Plaintiff

asked the Court to “enjoin Defendants from making any effort to prosecute Mr. Novak for any

further parodies.” Doc #: 38 at 16. The Court explained that the Sixth Circuit did not find

Plaintiff’s speech to be a protected parody, but rather determined that it is a question for the jury.

Novak v. City of Parma, et al., 932 F.3d 421, 428 (6th Cir. 2019). Furthermore, Plaintiff failed to

identify any statement or document supporting that Defendants would arrest or prosecute

Plaintiff were he to post another parody in the future. To the contrary, Defendants assert that they

do not plan to do anything to the Plaintiff in the future. Doc #: 39 at 5. Plaintiff’s subjective fear

of future retaliation is an insufficient basis to grant a preliminary injunction or temporary
     Case: 1:17-cv-02148-DAP Doc #: 44 Filed: 01/15/20 2 of 2. PageID #: 2762



restraining order. Accordingly, the Court DENIED Plaintiff’s Motion for Preliminary Injunction

and Temporary Restraining Order, Doc #: 38.

       Regarding Defendants’ Motion to Compel Deposition of Plaintiff Anthony Novak, Doc

#: 40, the Court directed the parties to confer immediately and to pick a date within January on

which to conduct the deposition. The parties agreed to conduct the deposition of Anthony Novak

on January 28, 2020 at 10:00AM. Accordingly, Defendants’ Motion to Compel, Doc #: 40, is

DENIED AS MOOT.

       The Court then discussed how the parties would like to proceed. Defendants explained

that they need to conduct more discovery before determining whether to engage in further

settlement negotiations. Accordingly, the parties are to proceed with discovery, determine

whether experts will be required, and decide whether they would like the Court to mediate the

case. The Court scheduled a follow-up teleconference for April 1, 2020 at 9:00AM.



       IT IS SO ORDERED.
                                                     /s/Dan Aaron Polster January 15, 2020
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT COURT
